Citation Nr: 0716096	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-44 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for post-
traumatic stress disorder.  

2.  Entitlement to a compensable disability rating for 
residuals of a breast biopsy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to 
February 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In a March 2004 decision, the RO denied a 
compensable rating for the veteran's service-connected 
residuals of a breast biopsy.  In a September 2004 
determination, the RO continued a previous denial of service 
connection for post-traumatic stress disorder (PTSD).  

The compensable rating issue will be addressed in the REMAND 
portion of the decision below and is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  

Previously, in April 2002, the RO in St. Petersburg, Florida 
denied service connection for PTSD.  Following receipt of 
notification of the decision, the veteran did not initiate an 
appeal of the denial.  The currently-appealed September 2004 
rating decision appears to have reopened this previously 
denied issue but denied the de novo claim for service 
connection for such a disability.  

The Board is required to address this particular issue (e.g., 
the new and material claim) in the first instance.  
Specifically, the Board has the jurisdiction to address a new 
and material issue and to reach the underlying de novo claim.  
If the Board determines that new and material evidence has 
not been received, the adjudication of the particular claim 
ends, and further analysis is neither required nor permitted.  
Any decision that the RO may have made with regard to a new 
and material claim is irrelevant.  Barnett v. Brown, 
83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 
1366, 1369 (2001) (which holds that the statutes make clear 
that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Thus, despite the fact that the 
St. Petersburg RO in the present case has apparently already 
determined that new and material evidence sufficient to 
reopen the veteran's previously denied claim for service 
connection for PTSD has been received, the Board will 
proceed, in the following decision, to adjudicate this new 
and material issue in the first instance.  

Further review of the claims folder indicates that the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to an effective date earlier than October 25, 
2004 for the grant of a 30 percent rating for the 
service-connected degenerative disc disease at C4-C5 with 
mild focal reversal at C4-C5, cervical strain, and associated 
headaches.  Thereafter, in a statement received at the RO in 
July 2006, the veteran withdrew this issue from appellate 
review.  As such, the earlier effective date claim is no 
longer before the Board, and the issues currently before the 
Board are correct as listed on the title page of this 
decision.  See 38 C.F.R. § 20.204 (2006) (which states that a 
veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision).  See also 
38 U.S.C.A. § 7105(d) (West 2002) & 38 C.F.R. §§ 20.101, 
20.202 (2006) (which explains that, when a veteran withdraws 
a claim, the withdrawal effectively creates a situation in 
which an allegation of error of fact or law no longer exists 
and that, in such an instance, the Board does not have 
jurisdiction to review the appeal).  


FINDINGS OF FACT

1.  In April 2002, the St. Petersburg RO denied service 
connection for PTSD.  After receiving notification of the 
decision, the veteran did not initiate an appeal of the 
denial.  

2.  Evidence received since the April 2002 denial of service 
connection for PTSD is material and raises a reasonable 
possibility of substantiating the previously denied claim for 
service connection for such a disability.  

3.  Competent evidence of record does not support a diagnosis 
of PTSD associated with the documented in-service stressor.  


CONCLUSIONS OF LAW

1.  The St. Petersburg RO's April 2002 denial of service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2000); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2001); 
currently 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006).  

2.  Evidence received since the St. Petersburg RO's April 
2002 decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  

3.  PTSD was not incurred in, or aggravated by, service.  
38 U.S.C.A. § 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with regard to the 
veteran's claim to reopen the previously denied issue of 
entitlement to service connection for PTSD, the Board 
concludes that the new law does not preclude the Board from 
adjudicating this claim.  This is so because the Board is 
taking action favorable to the veteran with regard to this 
issue, and a decision at this point poses no risk of 
prejudice to her.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

With regard to the de novo claim for service connection for 
PTSD, the Board notes that February 2005 and June 2005 
letters in the present case notified the veteran of the type 
of evidence needed to support this issue.  The letters also 
informed the veteran that VA would make reasonable efforts to 
help her obtain necessary evidence with regard to this issue 
but that she must provide enough information so that the 
agency could request the relevant records.  Further, the 
letter notified the veteran of her opportunity to submit 
"any other evidence or information that . . . [she] think[s] 
will support . . . [her] claim" as well as "any evidence in 
. . . [her] possession that pertains to . . . [her] claim."  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 2004).  
See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Further, a March 2006 letter informed the veteran of the type 
of evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  As will be discussed 
below, the Board finds that the evidence of record does not 
support a grant of service connection for PTSD.  In light of 
this denial, no rating or effective date will be assigned.  
Thus, the Board finds that there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the claim adjudicated in this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the veteran was provided adequate VCAA notification 
after the initial denial of her PTSD claim.  Clearly, the 
timing requirement of VCAA notification has not been met with 
regard to this issue.  Importantly, however, the veteran was 
"provided the content-complying notice to which she [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Thereafter, the 
claim was readjudicated, and a statement of the case (SOC) 
was issued in September 2005, and supplemental statements of 
the case (SSOCs) were issued in June 2006 and September 2006.  
Consequently, despite any timing defect, the Board does not 
find that a remand of this issue to the agency of original 
jurisdiction is necessary.  Nothing about the evidence or any 
response to the RO's notification suggests that the claim 
adjudicated in this decision must be re-adjudicated ab initio 
to satisfy the requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection issue adjudicated in this decision.  All available 
service medical records have been obtained and associated 
with the veteran's claims folder.  Additionally, all relevant 
treatment records adequately identified by the veteran have 
been procured and associated with her claims folder.  
Furthermore, the veteran has been accorded pertinent VA 
examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following service connection issue on appeal, based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2006); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

PTSD

According to the evidence available at the time of the April 
2002 decision, service medical records showed that the 
veteran sustained a head injury in February 1995 when she was 
dragged by a cable caught on a moving truck.  However, at a 
March 2002 VA examination, the examiner concluded that the 
veteran's symptoms were not consistent with a diagnosis of 
PTSD.  

Based on this evidentiary posture, the St. Petersburg RO, in 
April 2002, denied service connection for PTSD.  Several days 
later in the same month, the St. Petersburg RO notified the 
veteran of this decision and of her appellate rights.  She 
did not initiate an appeal.  Consequently, the April 2002 
rating action is final.  38 U.S.C.A. § 7105 (West 2000); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2001); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2006).  

However, the veteran may reopen her claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (2006).  The 
regulation regarding new and material evidence was amended.  
See 38 C.F.R. § 3.156(a) (2006).  The amendment to 38 C.F.R. 
§ 3.156(a) applies only to claims to reopen finally decided 
issues which were received on or after August 29, 2001.  In 
the present case, the veteran's request to reopen her claim 
for service connection for PTSD was filed in February 2004.  
Therefore, the amended regulation applies.  

According to the revised standard, new evidence is defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  See 
also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  
In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  

At the time of the April 2002 rating action, the RO 
determined that there was no competent evidence of a 
diagnosis of PTSD associated with the veteran's active 
service (including the documented in-service accident in 
which she was dragged by a cable caught on a moving truck).  
The additional records received since that prior decision 
include competent evidence of such a diagnosis.  
Specifically, a December 2004 VA treatment record indicates 
that the veteran "has PTSD."  In addition, February 2005 
and March 2006 letters contain a private clinical social 
worker's opinion that the veteran has had PTSD since 
childhood and that this disability was strongly exacerbated 
by her military experiences.  

These records are probative because they provide, for the 
first time, competent evidence of a diagnosis of PTSD.  The 
Board finds, therefore, that the additional evidence received 
since the prior final denial of service connection for PTSD 
in April 2002 raises a reasonable possibility of 
substantiating this issue.  See, 38 C.F.R. § 3.156(a) (2006).  
The additional evidence is, therefore, new and material, as 
contemplated by the pertinent law and regulations, and serves 
as a basis to reopen the veteran's claim for service 
connection for PTSD.  See, 38 U.S.C.A. § 5108 & 38 C.F.R. 
§ 3.156(a) (2006).  

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for PTSD has been received, the Board must now 
address the de novo issue of entitlement to service 
connection for this disability.  In this regard, the Board 
notes that service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).  

Establishment of service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2005).  See also, Cohen v. Brown, 
10 Vet. App. 128 (1997).  If the evidence establishes that 
the veteran engaged in combat with the enemy and that the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See, 
38 U.S.C.A. § 1154(b) (West 2002).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See, 38 C.F.R. § 3.304(f) (2006).  The Court has 
taken judicial notice of the mental health profession's 
adoption of the DSM-IV as well as its more liberalizing 
standards to establish a diagnosis of PTSD.  The Court 
acknowledged the change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

As the Board has noted in this decision, the record contains 
a December 2004 VA outpatient treatment report which notes 
that the veteran has a diagnosis of PTSD.  However, this 
report does not provide a discussion of the basis for the 
diagnosis.  In other words, the report does not include a 
medical opinion associating the diagnosed PTSD with the 
veteran's documented in-service episode of being dragged by a 
cable caught on a moving truck in February 1995.  
Consequently, the Board does not find this record supportive 
of a grant of service connection for PTSD.  

In addition, the Board acknowledges that February 2005 and 
March 2006 letters contain a private clinical social worker's 
opinion that the veteran has had PTSD since childhood and 
that this disability was strongly exacerbated by her military 
experiences.  In the March 2006 letter, the social worker 
explains that the veteran experiences sleep problems, 
irritability, poor concentration, hypervigilance, and 
exaggerated startle response and that these symptoms support 
a diagnosis of PTSD.  Significantly, however, the social 
worker did not state that she had had the opportunity to 
review the veteran's claims folder (including the medical 
records contained therein) and thus did not address the 
non-PTSD psychiatric diagnoses that the veteran has received.  
Further, the social worker also noted (in the March 2006 
letter) that her diagnosis of PTSD was based on treatment 
rendered to the veteran between April 2004 and January 2005.  

Subsequent to January 2005, and specifically at a VA 
examination conducted in July 2005, however, the veteran was 
found not to have PTSD.  In fact, at the July 2005 VA 
examination, the examiner (who had the opportunity to review 
the claims and to interview the veteran) diagnosed a mood 
disorder characterized as depression and essentially found 
that the veteran did not meet the criteria for a diagnosis of 
PTSD.  In support of this conclusion, the examiner 
acknowledged prior VA medical conclusions (dated in March 
2002 and June 2004) which also determined that the veteran 
does not meet the criteria for PTSD.  

Based on this evidentiary posture, the Board finds that the 
record does not contain competent evidence of a diagnosis of 
PTSD associated with the documented in-service stressor.  The 
preponderance of the evidence is, therefore, against the 
claim for service connection for PTSD.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107.  


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; the appeal is 
granted to this extent only.

Service connection for PTSD is denied.


REMAND

A February 2004 VA examination of the veteran's right breast 
scar reflected the presence of a 3 centimeter by 
11/2 millimeter faded and well-healed scar in the lateral 
region of the veteran's right breast.  The scar involved no 
keloid formation and was nontender to palpation.  Sensation 
was intact.  

The Board acknowledges that, since the February 2004 VA 
examination, the veteran has not received any sort of medical 
care for her service-connected right breast scar.  
Significantly, however, at the personal hearing recently 
conducted before the undersigned Acting Veterans Law Judge at 
the RO in September 2006, the veteran testified that, as a 
result of this disfiguring scar, she does not have normal 
function of her breast.  She also described this scar as 
being tender, painful, and sore.  According to the veteran's 
testimony, she is only able to wear sports bras.  Hearing 
transcript (T.) at 8-9, 14-15.  In light of this recent 
testimony, the Board finds that a VA examination is necessary 
to determine the current nature and extent of the veteran's 
service-connected residuals of a breast biopsy.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA dermatological examination to determine 
the nature and etiology of the 
service-connected residuals of a breast 
biopsy.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
studies should be conducted.  

All pertinent pathology, which is found on 
examination, should be noted in the 
examination report.  In particular, the 
examiner should note the size of the scar 
on the veteran's breast and express an 
opinion as to whether there is any 
limitation of function associated with the 
scar.  Also, the examiner should discuss 
whether the scar is superficial (not 
associated with underlying soft tissue 
damage), unstable (associated with 
frequent loss of covering of the skin over 
the scar), or painful.  

2.  The AMC should then re-adjudicate the 
issue of entitlement to a compensable 
disability rating for the 
service-connected residuals of a breast 
biopsy.  If the decision remains in any 
way adverse to the veteran, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


